Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGECOMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08797 and 811-09049 Name of Fund: BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. and BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. and BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC, 800 Scudders Mill Road, Plainsboro, NJ 08536. Mailing address: P.O. Box 9011, Princeton, NJ 08543-9011 Registrants telephone number, including area code: (800) 441-7762 Date of fiscal year end: 05/31/2009 Date of reporting period: 02/28/2009 Item 1  Schedule of Investments BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Beneficial Interest Mutual Fund Value BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC $ 341,600 $ 285,504,596 Total Investments (Cost - $417,380,535) - 100.1% Liabilities in Excess of Other Assets - (0.1)% Net Assets - 100.0% $ 285,141,083  Effective June 1, 2008, the Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Fund's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of February 28, 2009 in determining the fair valuation of the Fund's investments: Valuation Investments in Inputs Securities Assets Level 1 - Level 2 $ 285,504,596 Level 3 - Total $ 285,504,596 BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value Aerospace & Defense - 2.2% Argon ST, Inc. (a) $ 3,733,916 BE Aerospace, Inc. (a) Biotechnology - 2.7% Acorda Therapeutics, Inc. (a) Alkermes, Inc. (a) Celera Corp. (a) Martek Biosciences Corp. (a) Building Products - 0.6% Griffon Corp. (a) Capital Markets - 1.6% Knight Capital Group, Inc. Class A (a) Riskmetrics Group, Inc. (a) Chemicals - 2.4% Airgas, Inc. Intrepid Potash, Inc. (a) Commercial Banks - 1.4% Signature Bank (a) Commercial Services & Supplies - 4.1% Clean Harbors, Inc. (a) SYKES Enterprises, Inc. (a) Communications Equipment - 3.4% EMS Technologies, Inc. (a) Neutral Tandem, Inc. (a) Construction & Engineering - 0.6% Chicago Bridge & Iron Co. NV Containers & Packaging - 1.3% Rock-Tenn Co. Class A Diversified Consumer Services - 1.4% DeVry, Inc. Diversified Financial Services - 2.9% Heckmann Corp. (a)(b) MSCI, Inc. (a) Electrical Equipment - 1.0% Energy Conversion Devices, Inc. (a)(b) Electronic Equipment & Instruments - 1.3% Cogent, Inc. (a) Energy Equipment & Services - 2.6% IHS, Inc. Class A (a) Superior Energy Services, Inc. (a) Food Products - 2.4% American Italian Pasta Co. Class A (a) Green Mountain Coffee Roasters, Inc. (a)(b) Smart Balance, Inc. (a) Health Care Equipment & Supplies - 7.8% Hologic, Inc. (a) Merit Medical Systems, Inc. (a) SonoSite, Inc. (a)(b) Symmetry Medical, Inc. (a) Wright Medical Group, Inc. (a) Zoll Medical Corp. (a) 1 BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value Health Care Providers & Services - 5.7% Amedisys, Inc. (a)(b) $ 2,489,231 Lincare Holdings, Inc. (a) Magellan Health Services, Inc. (a) Mednax, Inc. (a) Health Care Technology - 1.8% MedAssets, Inc. (a) Omnicell, Inc. (a) Hotels, Restaurants & Leisure - 3.9% P.F. Chang's China Bistro, Inc. (a)(b) Scientific Games Corp. Class A (a) Texas Roadhouse, Inc. Class A (a) Household Durables - 1.0% iRobot Corp. (a)(b) IT Services - 7.7% ExlService Holdings, Inc. (a)(b) Forrester Research, Inc. (a) SRA International, Inc. Class A (a) Wright Express Corp. (a) Insurance - 0.8% Aspen Insurance Holdings Ltd. Internet & Catalog Retail - 0.7% Ticketmaster Entertainment (a) Internet Software & Services - 8.6% ComScore, Inc. (a) Omniture, Inc. (a)(b) SkillSoft Plc (a)(c) SonicWALL, Inc. (a) Life Sciences Tools & Services - 0.5% ICON Plc (a)(c) Machinery - 2.3% Bucyrus International, Inc. IDEX Corp. Kaydon Corp. Media - 4.2% CKX, Inc. (a) Dolan Media Co. (a) DreamWorks Animation SKG, Inc. Class A (a) Outdoor Channel Holdings, Inc. (a) RHI Entertainment, Inc. (a) Oil, Gas & Consumable Fuels - 3.7% Comstock Resources, Inc. (a) EXCO Resources, Inc. (a) Massey Energy Co. Plains Exploration & Production Co. (a) Personal Products - 1.5% Chattem, Inc. (a)(b) Pharmaceuticals - 1.7% Medicis Pharmaceutical Corp. Class A Santarus, Inc. (a) 2 BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Schedule of Investments February 28, 2009 (Unaudited) (Percentages shown are based on Net Assets) Industry Common Stocks Shares Value Professional Services - 2.9% The Advisory Board Co. (a) 155,700 $ 2,323,044 Diamond Management & Technology Consultants, Inc. 905,641 1,929,015 TrueBlue, Inc. (a) 99,500 699,485 Watson Wyatt Worldwide, Inc. 68,900 3,383,679 8,335,223 Semiconductors & Semiconductor Microsemi Corp. (a) 333,800 3,374,718 Equipment - 4.1% Monolithic Power Systems, Inc. (a) 175,300 2,270,135 ON Semiconductor Corp. (a) 899,500 3,292,170 Standard Microsystems Corp. (a) 170,047 2,647,632 11,584,655 Software - 7.7% Blackboard, Inc. (a) 186,163 5,108,313 DemandTec, Inc. (a) 581,707 4,281,363 i2 Technologies, Inc. (a) 578,200 4,330,718 TiVo, Inc. (a) 1,150,900 8,159,881 21,880,275 Textiles, Apparel & Luxury Goods - 0.5% Lululemon Athletica, Inc. (a)(b) 253,300 1,448,876 Total Long-Term Investments (Cost - $414,515,398) - 99.0% 282,639,459 Beneficial Interest Short-Term Securities BlackRock Liquidity Series, LLC Money Market Series, 0.80% (d)(e)(f) $ 25,279 25,279,150 Total Short-Term Securities (Cost - $25,279,150) - 8.9% 25,279,150 Total Investments (Cost - $439,794,548*) - 107.9% 307,918,609 Liabilities in Excess of Other Assets - (7.9)% (22,414,013) Net Assets - 100.0% $ 285,504,596 * The cost and unrealized appreciation (depreciation) of investments as of February 28, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ 440,413,758 Gross unrealized appreciation $ 5,742,546 Gross unrealized depreciation (138,237,695) Net unrealized depreciation $ (132,495,149) (a) Non-income producing security. (b) Security, or a portion of security, is on loan. (c) Depositary receipts. (d) Investments in companies considered to be an affiliate of the Portfolio, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income BlackRock Liquidity Series, LLC Money Market Series $ 25,279,150 $ 1,127,346 Merrill Lynch Premier Institutional Fund $ (131,772,300) - 3 BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Schedule of Investments February 28, 2009 (Unaudited) (e) Represents the current yield as of report date. (f) Security was purchased with the cash proceeds from securities loans.  For Portfolio compliance purposes, the Portfolio's industry classifications refer to any one or more of the industry sub-classifications used by one or more widely recognized market indexes or ratings group indexes, and/or as defined by Portfolio management. This definition may not apply for purposes of this report, which may combine industry sub-classifications for reporting ease.  Effective June 1, 2008, the Portfolio adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Portfolio's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Portfolio's policy regarding valuation of investments and other significant accounting policies, please refer to the Portfolio's most recent financial statements as contained in its semi-annual report. The following table summarizes the inputs used as of February 28, 2009 in determining the fair valuation of the Portfolio's investments: Valuation Investments in Inputs Securities Assets Level 1 $ 282,639,459 Level 2 Level 3 - Total $ 307,918,609 4 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 15(d)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. and BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. and BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Date: April 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. and BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Date: April 22, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Small Cap Growth Fund II of BlackRock Series, Inc. and BlackRock Master Small Cap Growth Portfolio of BlackRock Master LLC Date: April 22, 2009
